


Exhibit 10.4.1

 

FIRST AMENDMENT TO

LEASE AGREEMENT

 

This First Amendment to Lease Agreement (the “Amendment”) is made this 3rd day
of April, 2012 between Exelon Generation Company, LLC, a Pennsylvania limited
liability company (“Landlord”) and ZionSolutions, LLC, a Delaware limited
liability company (“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of September 1, 2010 (the “Original Lease”) pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord the Premises (as defined in the Original
Lease) which is comprised of certain land located in Lake County, Illinois
together with two nuclear generating stations and other associated and ancillary
facilities more particularly described in the Original Lease; and

 

WHEREAS, Landlord and Tenant desire to amend the Original Lease (a) to provide
for an updated schedule for the removal of certain major equipment that Tenant
is obligated to remove from the Premises and (b) to clarify the timing of the
reimbursement of certain property taxes.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant agree to amend the Original Lease as
follows:

 

1.                                      Definitions.  (a) Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed in the
Original Lease.

 

(b)                                 All references to the term “Lease” contained
herein or in the Original Lease shall mean and refer to the Original Lease as
amended by this Amendment.

 

2.                                      Reimbursement by Landlord of Certain
Property Taxes.  Section 5.5 of the Original Lease is hereby amended by deleting
the penultimate sentence in its entirety and inserting the following in its
stead: “All of Landlord’s obligations to reimburse Tenant in respect of property
taxes as set forth in this Section 5.5 shall be prorated for partial years and
shall be payable in two installments on June 1 and October 1 in each year during
the Lease Term.”

 

3.                                      Exhibit D.  Exhibit D attached to the
Original Lease is deleted in its entirety and Exhibit D attached hereto and made
a part hereof is inserted in its stead.

 

4.                                      Site Restoration Milestones. 
Section 6.2(b) of the Original Lease is hereby deleted in its entirety and the
following is inserted in its stead:

 

1

--------------------------------------------------------------------------------


 

(b)                                 Tenant shall complete the removal of (i) the
major equipment identified as 66 Month Equipment on Exhibit D within 66 months
after the Leased Commencement Date and (ii) the major equipment identified as 82
Month Equipment on Exhibit D within 82 months after the Lease Commencement Date;
and

 

5.                                      Miscellaneous.  Except as modified
herein, the Original Lease and all of the terms and provisions thereof shall
remain unmodified and in full force and effect as originally written.  In the
event of any conflict or inconsistency between the provisions of the Original
Lease and this Amendment, the provisions of this Amendment shall control.  The
recitals set forth above in this Amendment are hereby incorporated by this
reference.  This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto and their respective beneficiaries, successors and
assigns.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute one and the same document.  Faxed
signatures shall have the same binding effect as original signatures.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

 

 

LANDLORD:

 

 

 

EXELON GENERATION COMPANY, LLC,

 

a Pennsylvania limited liability company

 

 

 

 

 

By:

/s/ Carol R. Peterson

 

Name:

Carol R. Peterson

 

Title:

Vice President

 

 

 

TENANT:

 

 

 

ZIONSOLUTIONS, LLC, a Delaware limited liability company

 

 

 

 

 

By: 

/s/ Patrick Daly

 

Name:

Patrick Daly

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF MAJOR EQUIPMENT TO BE REMOVED FROM THE PREMISES

 

66 Month Equipment

 

·                  Reactor Vessels

·                  Reactor Vessel Internals

·                  Primary loop piping, valves, and pumps (including reactor
coolant pumps and motors)

·                  Steam Generators

·                  Pressurizers

·                  4 residual heat exchangers and related piping

 

82 Month Equipment

 

·                  Turbine/generators

·                  Main Condensers

·                  Secondary loop piping, valves, and pumps (including feedwater
pumps and motors)

·                  Turbine Stop Valves

·                  Heat Exchangers

·                  Secondary loop Heat Exchangers (moisture separator reheaters
and feedwater reheaters)

·                  4 Main power transformers

 

D-1

--------------------------------------------------------------------------------
